DETAILED ACTION
This office action is in response to application filed on December 5, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/05/2019, 05/03/2021 and 09/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The examiner suggests “Apparatus and Method for Detecting Occurrence of Cavitation”.

Claim Objections
Claim 20 is objected to because of the following informalities: 
Claim language “A non-transitory computer readable storage medium … the one or more programs comprising instructions …” should read “A non-transitory computer readable storage medium … the one or more detection programs comprising instructions …”
Appropriate correction is required.

Examiner’s Note
Claims 1-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., detecting occurrence of cavitation in a pump), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 11 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., detecting occurrence of cavitation in a pump), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Likewise, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 20 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., detecting occurrence of cavitation in a pump), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-10 and 12-19, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe (US 20140039805 A1), hereinafter ‘Sharpe’, in view of Yongqi (Yongqi LIU, “Research on Pressure Pulsation Method in Cavitation Diagnosis of Variable Speed Centrifugal Pump”, Chinese Master’s Theses Full-text Database, Engineering Science and Technology II, no. 9, pages 5-10, 41, September 15, 2012 (18 pages total), IDS record, see translation), hereinafter ‘Yongqi’.
Regarding claim 1. 
Sharpe discloses:
A detection apparatus (Fig. 1, [0001]: a system used to monitor pump cavitation is disclosed) comprising: 
a pressure acquirer (Fig. 1, item 110 – “field device”) configured to acquire pressure data indicating pressure of a pump (Fig. 1, item 120 – ‘asset’; [0027]: a field device includes a pressure sensor to measure pressure within a discharge line of a pump (see also [0030] and [0033])); and 
application station uses the pressure measurements to detect a pre-cavitation and/or cavitation state of the pump based on an increase in pressure variation (variation coefficient) determined from a particular number of measurements, which implies a detection target period (see [0038]-[0039] and [0049])).  

Sharpe does not discloses:
the pressure acquirer is a suction pressure acquirer; and
the pressure data indicating pressure of a pump is a suction pressure data indicating suction pressure of a pump.

Yongqi teaches:
“The inlet pressure pulsation signal of the centrifugal pump is analyzed. It is considered that the feature vector obtained by this method can be used for qualitative diagnosis and quantitative recognition of primary cavitation” (p. 1, par. 1: pressure signals at the pump inlet are used to determine cavitation (see also p. 3, par. 1: “the cavitation diagnosis is based on the acquisition of the inlet pressure pulsation signal of the centrifugal pump”; and Sharpe at [0033]: “Furthermore, the field devices 110, 112 may be located on and/or within any other component of the pump 120 to collect pressure and/or vibration measurements”)).


Regarding claim 2. 
Sharpe in view of Yongqi discloses all the features of claim 1 as described above.
Sharpe further discloses:
the detector comprises: 
a variation coefficient calculator (Fig. 3, item 310 – “pressure analyzer”) configured to calculate the variation coefficient of the pressure data during the detection target period ([0038]-[0039]: the pressure analyzer, part of the application station (see [0035]), manipulates the pressure measurements to calculate pressure variation (see [0032]) to detect pre-cavitation and/or cavitation states of the pump); and 
a determiner (Fig. 3, item 314 – “cavitation analyzer”) configured to determine that the cavitation has occurred in the pump when the variation coefficient calculated by the variation coefficient calculator exceeds a predetermined reference variation coefficient ([0039], [0043], [0048]-[0049]: the cavitation analyzer, part of the application station (see [0035]), compares the manipulated pressure measurements to a pressure baseline, and if the manipulated pressure measurements exceed the baseline, the cavitation analyzer determines that the pump is in a pre-cavitation and/or cavitation state).  

Sharpe does not disclose:
the pressure data is suction pressure data.

Yongqi further teaches:
“The inlet pressure pulsation signal of the centrifugal pump is analyzed. It is considered that the feature vector obtained by this method can be used for qualitative diagnosis and quantitative recognition of primary cavitation” (p. 1, par. 1: pressure signals at the pump inlet are used to determine cavitation (see also p. 3, par. 1 “the cavitation diagnosis is based on the acquisition of the inlet pressure pulsation signal of the centrifugal pump”; and Sharpe at [0033]: “Furthermore, the field devices 110, 112 may be located on and/or within any other component of the pump 120 to collect pressure and/or vibration measurements”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharpe in view of Yongqi to employ suction pressure data as the pressure data, in order to implement measurements that reflect where cavitation most likely occurs, as discussed by Yongqi (p. 5, par. 2).

Regarding claim 3.
Sharpe in view of Yongqi discloses all the features of claim 2 as described above.
Sharpe further discloses:
the variation coefficient calculator calculates the variation coefficient based on an average value and a standard deviation of the pressure data during the detection target the pressure analyzer calculates an average standard deviation of a particular number of standard deviation values obtained from pressure measurements for detection of pre-cavitation and/or cavitation states of the pump).  

Sharpe does not disclose:
the pressure data is suction pressure data.

Yongqi further teaches:
“The inlet pressure pulsation signal of the centrifugal pump is analyzed. It is considered that the feature vector obtained by this method can be used for qualitative diagnosis and quantitative recognition of primary cavitation” (p. 1, par. 1: pressure signals at the pump inlet are used to determine cavitation (see also p. 3, par. 1 “the cavitation diagnosis is based on the acquisition of the inlet pressure pulsation signal of the centrifugal pump”; and Sharpe at [0033]: “Furthermore, the field devices 110, 112 may be located on and/or within any other component of the pump 120 to collect pressure and/or vibration measurements”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharpe in view of Yongqi to employ suction pressure data as the pressure data, in order to implement measurements that reflect where cavitation most likely occurs, as discussed by Yongqi (p. 5, par. 2).

Regarding claim 4. 
Sharpe in view of Yongqi discloses all the features of claim 3 as described above.

the variation coefficient calculator calculates a value obtained by dividing the standard deviation by the average value as the variation coefficient.  

	However, Sharpe teaches:
“The pressure analyzer 310 manipulates the received pressure measurements to be used by the cavitation analyzer 314 (e.g., calculates statistical parameters) to detect pre-cavitation and/or cavitation states of the pump 120 … In some examples, the pressure measurements are manipulated (e.g., the averages and/or standard deviations are calculated) at the field device 110 (e.g., at the transmitter 216 of FIG. 2). The pressure analyzer 310 may manipulate the pressure measurements in a variety of ways (e.g., various statistical calculations may be used) to increase the likelihood of detecting pre-cavitation and/or cavitation states of the pump 120” ([0038]: pressure analyzer calculates and manipulates statistical parameters (e.g., averages and standard deviations) obtained from the pressure measurements in order to increase the likelihood of detecting pre-cavitation and/or cavitation states of the pump).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharpe in view of Yongqi to configure the variation coefficient to calculate as the variation coefficient a value obtained from various statistical calculations (e.g., by dividing the standard deviation by the average value), in order to increase the likelihood of detecting pre-cavitation and/or cavitation states of the pump, as discussed by Sharpe ([0038]).

Regarding claim 5. 
Sharpe in view of Yongqi discloses all the features of claim 3 as described above.
Sharpe does not explicitly disclose:
the variation coefficient calculator obtains a moving average value of the suction pressure data as the average value, and wherein the variation coefficient calculator obtains a moving standard deviation of the suction pressure data as the standard deviation.  

However, Sharpe teaches:
“The pressure analyzer 310 manipulates the received pressure measurements to be used by the cavitation analyzer 314 (e.g., calculates statistical parameters) to detect pre-cavitation and/or cavitation states of the pump 120. In some examples, the pressure analyzer 310 calculates the standard deviation of a particular number of pressure measurements. For example, the pressure analyzer 310 may calculate the standard deviation of the last five consecutive pressure measurements. The particular number of pressure measurements used in the standard deviation calculation may be automatic (e.g., a default setting) and/or may be set by an operator. In some examples, the pressure analyzer 310 calculates an average standard deviation of a particular number of standard deviation values. For example, the pressure analyzer 310 calculates the average standard deviation of the last fifteen standard deviation values. The particular number of standard deviation values used in the average standard deviation calculation may be automatic (e.g., a default setting) and/or may be set by the operator. In some examples, the pressure measurements are manipulated (e.g., the averages and/or standard deviations are pressure analyzer calculates and manipulates statistical parameters (e.g., averages and standard deviations) obtained from a particular number of pressure measurements (analogous to moving average value or moving standard deviation) in order to increase the likelihood of detecting pre-cavitation and/or cavitation states of the pump (see also Fig. 7, [0062] regarding repeating the process with new measurements)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharpe in view of Yongqi to configure the variation coefficient calculator to obtain a moving average value of the suction pressure data as the average value, and to obtain a moving standard deviation of the suction pressure data as the standard deviation, in order to increase the likelihood of detecting pre-cavitation and/or cavitation states of the pump, as discussed by Sharpe ([0038]).

Regarding claim 6. 
Sharpe in view of Yongqi discloses all the features of claim 2 as described above.
Sharpe further discloses:
the determiner uses the variation coefficient of the pressure data acquired by the pressure acquirer before the detection target period or a coefficient obtained by performing a predetermined calculation on the variation coefficient, as the reference variation coefficient ([0043]: pressure baseline is obtained from pressure values corresponding to newly configured pumps operating correctly (which implies before the detection target period), as well as based on manipulated pressure measurements adjusted by a multiplying factor).  

Sharpe does not disclose:
the pressure data is suction pressure data acquired by the suction pressure acquirer.

Yongqi further teaches:
“The inlet pressure pulsation signal of the centrifugal pump is analyzed. It is considered that the feature vector obtained by this method can be used for qualitative diagnosis and quantitative recognition of primary cavitation” (p. 1, par. 1: pressure signals at the pump inlet are used to determine cavitation (see also p. 3, par. 1 “the cavitation diagnosis is based on the acquisition of the inlet pressure pulsation signal of the centrifugal pump”; and Sharpe at [0033]: “Furthermore, the field devices 110, 112 may be located on and/or within any other component of the pump 120 to collect pressure and/or vibration measurements”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharpe in view of Yongqi to employ suction pressure data acquired by the suction pressure acquirer as the pressure data, in order to implement measurements that reflect where cavitation most likely occurs, as discussed by Yongqi (p. 5, par. 2).

Regarding claim 8. 
Sharpe in view of Yongqi discloses all the features of claim 1 as described above.
Sharpe further discloses:
a cumulator configured to calculate a cumulative value by cumulating times when the occurrence of the cavitation has been detected or the number of times the occurrence of the cavitation has been detected ([0049]: if the manipulated pressure measurement exceeds the pressure baseline for a particular number of cycles (which implies a cumulative value of occurrence of cavitation), the cavitation analyzer determines the pump is in a pre-cavitation or cavitation state); and
a maintenance manager configured to determine at least one of a maintenance time or a replacement time of the pump based on the cumulative value ([0049]: if the manipulated pressure measurement exceeds the pressure baseline for a particular number of cycles (which implies a cumulative value of occurrence of cavitation), the cavitation analyzer determines the pump is in a pre-cavitation or cavitation state, and a corresponding cavitation alarm is set to alert operator of action to correct pump (e.g., maintenance time, see [0062]-[0063])).  

Regarding claim 9.
Sharpe in view of Yongqi discloses all the features of claim 2 as described above.
Sharpe does not explicitly disclose:
the detector determines whether or not a certain time has elapsed since a start of an operation of the pump, and wherein when the detector has determined that the certain time has elapsed since the start of operation of the pump, the suction pressure acquirer 

However, Sharpe further teaches:
“In some examples, the cavitation analyzer 314 captures the pressure baseline from measured values of the pressure during operating conditions of the pump 120 where an operator is confident that pump 120 is operating correctly (e.g., during normal operating conditions). In some examples, the pressure baseline is captured soon after the pump 120 is configured and first put into operation to reduce the impact of wear and/or degradation in conditions of the pump 120 after extended use” ([0043]: when a pump is placed in operation, the system allows the pump to reach a normal operating state (e.g., stabilize, analogous to allow for a certain time to elapse since the start operation of the pump) in order to acquire the pressure measurements employed for determination of pre-cavitation and/or cavitation state of the pump; examiner interprets pump operation should be stable in order to avoid false detection of pre-cavitation or cavitation status).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharpe in view of Yongqi to configure the detector to determine whether or not a certain time has elapsed since a start of an operation of the pump, and wherein when the detector has determined that the certain time has elapsed since the start of operation of the pump, the suction pressure acquirer acquires the suction pressure data, and the variation coefficient calculator calculates the variation coefficient using the suction pressure data acquired by the suction pressure 

Regarding claim 10. 
Sharpe in view of Yongqi discloses all the features of claim 1 as described above.
Sharpe further discloses:
a hardware-processor (Fig. 3, item 300 – ‘processor’) configured to execute a program to implement the suction pressure acquirer and the detector ([0035]: the application station includes a processor that includes coded instructions to execute the pressure analyzer and cavitation analyzer).  

Regarding claim 11. 
Sharpe discloses:
A detection method (Fig. 7) performed by a detection apparatus (Fig. 1, [0001]: a system used to monitor pump cavitation is disclosed), the detection method comprising: 
acquiring pressure data indicating pressure of a pump (Fig. 1, item 120 – ‘asset’; [0027]: a field device (see Fig. 1, item 110) includes a pressure sensor to measure pressure within a discharge line of a pump (see also [0030] and [0033])); and 
detecting occurrence of cavitation in the pump based on a variation coefficient of the pressure data during a detection target period ([0027], [0032]: application station (see Fig. 1, item 106) uses the pressure measurements to detect a pre-cavitation and/or cavitation state of the pump based on an increase in pressure variation (variation coefficient) determined from a particular number of measurements, which implies a detection target period (see [0038]-[0039] and [0049])).  

Sharpe does not discloses:
the pressure data indicating pressure of a pump is a suction pressure data indicating suction pressure of a pump.

Yongqi teaches:
“The inlet pressure pulsation signal of the centrifugal pump is analyzed. It is considered that the feature vector obtained by this method can be used for qualitative diagnosis and quantitative recognition of primary cavitation” (p. 1, par. 1: pressure signals at the pump inlet are used to determine cavitation (see also p. 3, par. 1: “the cavitation diagnosis is based on the acquisition of the inlet pressure pulsation signal of the centrifugal pump”; and Sharpe at [0033]: “Furthermore, the field devices 110, 112 may be located on and/or within any other component of the pump 120 to collect pressure and/or vibration measurements”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharpe in view of Yongqi to acquire suction pressure data indicating suction pressure of a pump, in order to implement measurements that reflect where cavitation most likely occurs, as discussed by Yongqi (p. 5, par. 2).

Regarding claim 12.

Sharpe further discloses:
calculating the variation coefficient of the pressure data during the detection target period ([0038]-[0039]: the pressure analyzer (see Fig. 3, item 310), part of the application station (see [0035]), manipulates the pressure measurements to calculate pressure variation (see [0032]) to detect pre-cavitation and/or cavitation states of the pump); and 
determining that the cavitation has occurred in the pump when the calculated variation coefficient exceeds a predetermined reference variation coefficient ([0039], [0043], [0048]-[0049]: the cavitation analyzer (see Fig. 3, item 314), part of the application station (see [0035]), compares the manipulated pressure measurements to a pressure baseline, and if the manipulated pressure measurements exceed the baseline, the cavitation analyzer determines that the pump is in a pre-cavitation and/or cavitation state).  

Sharpe does not disclose:
the pressure data is suction pressure data.

Yongqi further teaches:
“The inlet pressure pulsation signal of the centrifugal pump is analyzed. It is considered that the feature vector obtained by this method can be used for qualitative diagnosis and quantitative recognition of primary cavitation” (p. 1, par. 1: pressure signals at the pump inlet are used to determine cavitation (see also p. 3, par. 1 “the cavitation diagnosis is based on the acquisition of the inlet pressure pulsation signal of the centrifugal pump”; and Sharpe at [0033]: “Furthermore, the field devices 110, 112 may be located on and/or within any other component of the pump 120 to collect pressure and/or vibration measurements”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharpe in view of Yongqi to employ suction pressure data as the pressure data, in order to implement measurements that reflect where cavitation most likely occurs, as discussed by Yongqi (p. 5, par. 2).

Regarding claim 13.
Sharpe in view of Yongqi discloses all the features of claim 12 as described above.
Sharpe further discloses:
calculating the variation coefficient based on an average value and a standard deviation of the pressure data during the detection target period ([0038]: the pressure analyzer calculates an average standard deviation of a particular number of standard deviation values obtained from pressure measurements for detection of pre-cavitation and/or cavitation states of the pump).  

Sharpe does not disclose:
the pressure data is suction pressure data.

Yongqi further teaches:
pressure signals at the pump inlet are used to determine cavitation (see also p. 3, par. 1 “the cavitation diagnosis is based on the acquisition of the inlet pressure pulsation signal of the centrifugal pump”; and Sharpe at [0033]: “Furthermore, the field devices 110, 112 may be located on and/or within any other component of the pump 120 to collect pressure and/or vibration measurements”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharpe in view of Yongqi to employ suction pressure data as the pressure data, in order to implement measurements that reflect where cavitation most likely occurs, as discussed by Yongqi (p. 5, par. 2).

Regarding claim 14. 
Sharpe in view of Yongqi discloses all the features of claim 13 as described above.
Sharpe does not explicitly disclose:
calculating a value obtained by dividing the standard deviation by the average value as the variation coefficient.  

	However, Sharpe teaches:
“The pressure analyzer 310 manipulates the received pressure measurements to be used by the cavitation analyzer 314 (e.g., calculates statistical parameters) to detect pre-cavitation and/or cavitation states of the pump 120 … In some examples, the pressure pressure analyzer calculates and manipulates statistical parameters (e.g., averages and standard deviations) obtained from the pressure measurements in order to increase the likelihood of detecting pre-cavitation and/or cavitation states of the pump).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharpe in view of Yongqi to calculate as the variation coefficient a value obtained from various statistical calculations (e.g., by dividing the standard deviation by the average value), in order to increase the likelihood of detecting pre-cavitation and/or cavitation states of the pump, as discussed by Sharpe ([0038]).

Regarding claim 15. 
Sharpe in view of Yongqi discloses all the features of claim 13 as described above.
Sharpe does not explicitly disclose:
obtaining a moving average value of the suction pressure data as the average value; and 
obtaining a moving standard deviation of the suction pressure data as the standard deviation.  


“The pressure analyzer 310 manipulates the received pressure measurements to be used by the cavitation analyzer 314 (e.g., calculates statistical parameters) to detect pre-cavitation and/or cavitation states of the pump 120. In some examples, the pressure analyzer 310 calculates the standard deviation of a particular number of pressure measurements. For example, the pressure analyzer 310 may calculate the standard deviation of the last five consecutive pressure measurements. The particular number of pressure measurements used in the standard deviation calculation may be automatic (e.g., a default setting) and/or may be set by an operator. In some examples, the pressure analyzer 310 calculates an average standard deviation of a particular number of standard deviation values. For example, the pressure analyzer 310 calculates the average standard deviation of the last fifteen standard deviation values. The particular number of standard deviation values used in the average standard deviation calculation may be automatic (e.g., a default setting) and/or may be set by the operator. In some examples, the pressure measurements are manipulated (e.g., the averages and/or standard deviations are calculated) at the field device 110 (e.g., at the transmitter 216 of FIG. 2). The pressure analyzer 310 may manipulate the pressure measurements in a variety of ways (e.g., various statistical calculations may be used) to increase the likelihood of detecting pre-cavitation and/or cavitation states of the pump 120” ([0038]: pressure analyzer calculates and manipulates statistical parameters (e.g., averages and standard deviations) obtained from a particular number of pressure measurements (analogous to moving average value or moving standard deviation) in order to increase the likelihood of detecting pre-cavitation and/or cavitation states of the pump (see also Fig. 7, [0062] regarding repeating the process with new measurements)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharpe in view of Yongqi to obtain a moving average value of the suction pressure data as the average value; and to obtain a moving standard deviation of the suction pressure data as the standard deviation, in order to increase the likelihood of detecting pre-cavitation and/or cavitation states of the pump, as discussed by Sharpe ([0038]).

Regarding claim 16. 
Sharpe in view of Yongqi discloses all the features of claim 12 as described above.
Sharpe further discloses:
using the variation coefficient of the pressure data acquired before the detection target period or a coefficient obtained by performing a predetermined calculation on the variation coefficient, as the reference variation coefficient ([0043]: pressure baseline is obtained from pressure values corresponding to newly configured pumps operating correctly (which implies before the detection target period), as well as based on manipulated pressure measurements adjusted by a multiplying factor).  

Sharpe does not disclose:
the pressure data is suction pressure data.

Yongqi further teaches:
pressure signals at the pump inlet are used to determine cavitation (see also p. 3, par. 1 “the cavitation diagnosis is based on the acquisition of the inlet pressure pulsation signal of the centrifugal pump”; and Sharpe at [0033]: “Furthermore, the field devices 110, 112 may be located on and/or within any other component of the pump 120 to collect pressure and/or vibration measurements”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharpe in view of Yongqi to employ suction pressure data as the pressure data, in order to implement measurements that reflect where cavitation most likely occurs, as discussed by Yongqi (p. 5, par. 2).

Regarding claim 18.
Sharpe in view of Yongqi discloses all the features of claim 11 as described above.
Sharpe further discloses:
calculating a cumulative value by cumulating times when the occurrence of the cavitation has been detected or the number of times the occurrence of the cavitation has been detected ([0049]: if the manipulated pressure measurement exceeds the pressure baseline for a particular number of cycles (which implies a cumulative value of occurrence of cavitation), the cavitation analyzer determines the pump is in a pre-cavitation or cavitation state); and 
if the manipulated pressure measurement exceeds the pressure baseline for a particular number of cycles (which implies a cumulative value of occurrence of cavitation), the cavitation analyzer determines the pump is in a pre-cavitation or cavitation state, and a corresponding cavitation alarm is set to alert operator of action to correct pump (e.g., maintenance time, see [0062]-[0063])).  

Regarding claim 19. 
Sharpe in view of Yongqi discloses all the features of claim 12 as described above.
Sharpe does not explicitly disclose:
determining whether or not a certain time has elapsed since a start of an operation of the pump; and 
when the detection apparatus has determined that the certain time has elapsed since the start of operation of the pump, acquiring the suction pressure data, and calculating the variation coefficient using the suction pressure data.  

However, Sharpe further teaches:
“In some examples, the cavitation analyzer 314 captures the pressure baseline from measured values of the pressure during operating conditions of the pump 120 where an operator is confident that pump 120 is operating correctly (e.g., during normal operating conditions). In some examples, the pressure baseline is captured soon after the pump 120 is configured and first put into operation to reduce the impact of wear and/or degradation in conditions of the pump 120 after extended use” ([0043]: when a pump is placed in operation, the system allows the pump to reach a normal operating state (e.g., stabilize, analogous to allow for a certain time to elapse since the start operation of the pump) in order to acquire the pressure measurements employed for determination of pre-cavitation and/or cavitation state of the pump; examiner interprets pump operation should be stable in order to avoid false detection of pre-cavitation or cavitation status).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharpe in view of Yongqi to determine whether or not a certain time has elapsed since a start of an operation of the pump; and when the detection apparatus has determined that the certain time has elapsed since the start of operation of the pump, acquiring the suction pressure data, and calculating the variation coefficient using the suction pressure data, in order to allow pump operation to stabilize, therefore avoiding detection of inaccurate cavitation conditions.

Regarding claim 20. 
Sharpe discloses:
A non-transitory computer readable storage medium storing one or more detection programs configured for execution by a computer ([0005], [0057]: a non-transitory tangible computer readable medium stores instructions, which are executed by a computing device (see Fig. 8, [0013], [0069])), the one or more programs comprising instructions for: 
acquiring pressure data indicating pressure of a pump (Fig. 1, item 120 – ‘asset’; [0027]: a field device (see Fig. 1, item 110) includes a pressure sensor to measure pressure within a discharge line of a pump (see also [0030] and [0033])); and 
application station (see Fig. 1, item 106) uses the pressure measurements to detect a pre-cavitation and/or cavitation state of the pump based on an increase in pressure variation (variation coefficient) determined from a particular number of measurements, which implies a detection target period (see [0038]-[0039] and [0049])).

Sharpe does not discloses:
the pressure data indicating pressure of a pump is a suction pressure data indicating suction pressure of a pump.

Yongqi teaches:
“The inlet pressure pulsation signal of the centrifugal pump is analyzed. It is considered that the feature vector obtained by this method can be used for qualitative diagnosis and quantitative recognition of primary cavitation” (p. 1, par. 1: pressure signals at the pump inlet are used to determine cavitation (see also p. 3, par. 1: “the cavitation diagnosis is based on the acquisition of the inlet pressure pulsation signal of the centrifugal pump”; and Sharpe at [0033]: “Furthermore, the field devices 110, 112 may be located on and/or within any other component of the pump 120 to collect pressure and/or vibration measurements”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharpe in view of Yongqi to acquire suction pressure data indicating suction pressure of a pump, in order to implement .

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe, in view of Yongqi, and in further view of Yan (Zhaoli Yan, Jin Liu, Bin Chen, Xiaobin Cheng, Jun Yang, Fluid cavitation detection method with phase demodulation of ultrasonic signal, Applied Acoustics, Volume 87, 2015, Pages 198-204, https://doi.org/10.1016/j.apacoust.2014.07.007.), hereinafter Yan.
Regarding claim 7. 
Sharpe in view of Yongqi discloses all the features of claim 1 as described above.
Sharpe does not disclose:
a forecaster configured to forecast occurrence of the cavitation in the pump when the suction pressure data has changed from a value indicating positive pressure to a value indicating negative pressure.  

	Yan teaches:
“When the absolute static pressure in the negative pressure area falls below the saturated vapor pressure at the same temperature, the gas dissolved in liquid gets separated out and is mixed with steam. This mixture of steam and gas is called a cavitation bubble. The steam trapped inside the bubbles is condensed once more into water when the bubbles move forward with flow and reach the positive pressure area” (p. 199, col. 1, section “2.1. Physical process of phase modulation”, par. 1: static pressure moves from positive area to negative area during pumping; when pressure in the negative pressure area falls below the saturated vapor pressure, cavitation occurs (see also Kotb reference cited below, Fig. 1)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharpe in view of Yongqi, and in further view of Yan to incorporate a forecaster configured to forecast occurrence of the cavitation in the pump when the suction pressure data has changed from a value indicating positive pressure to a value indicating negative pressure, in order to easily predict cavitation status of the pump based on well established distribution of static pressure.

Regarding claim 17. 
Sharpe in view of Yongqi discloses all the features of claim 11 as described above.
Sharpe does not disclose:
forecasting occurrence of the cavitation in the pump when the suction pressure data has changed from a value indicating positive pressure to a value indicating negative pressure.  

	Yan teaches:
“When the absolute static pressure in the negative pressure area falls below the saturated vapor pressure at the same temperature, the gas dissolved in liquid gets separated out and is mixed with steam. This mixture of steam and gas is called a cavitation bubble. The steam trapped inside the bubbles is condensed once more into water when the bubbles move forward with flow and reach the positive pressure area” (p. static pressure moves from positive area to negative area during pumping; when pressure in the negative pressure area falls below the saturated vapor pressure, cavitation occurs (see also Kotb reference cited below, Fig. 1)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sharpe in view of Yongqi, and in further view of Yan to forecast occurrence of the cavitation in the pump when the suction pressure data has changed from a value indicating positive pressure to a value indicating negative pressure, in order to easily predict cavitation status of the pump based on well established distribution of static pressure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller, J. Davis, US 20040167738 A1, System and method for power pump performance monitoring and analysis
Reference discloses a system used to determine fluid cavitation which results in high pressure spikes occurring in a pumping chamber.
DOY N S, US 20180058443 A1, Method for determining cavitation in pump of fluid systems, involves generating alert when counter value exceeds threshold value and causing alert to be displayed through display, by controller
Reference discloses a method for determining cavitation in a pump by checking pressure of fluid pumped by the pump, and comparing pressure to a pressure range.
Zhang; Yanchai et al., US 20170226998 A1, Well Stimulation Pump Control and Method
Reference discloses determining cavitation of a pump based on speed and inlet pressure of the pump.
Stephenson, Stanley V.  et al., US 20040117132 A1, Method and system for detecting cavitation in a pump
Reference discloses a method for detecting cavitation in a pump using wavelet of a pressure signal.
Kotb, A. and Abdulaziz, A. (2015) Investigating the Validity of Acoustic Spectrum as a Prediction Tool for Pump Cavitation. Energy and Power Engineering, 7, 575-583. doi: 10.4236/epe.2015.713054.
Reference discloses distribution of static pressure during cavitation.
KIM DAE-WON et al., KR 960007708 Y1, TEST APPARATUS OF PUMP
Reference discloses a cavitation measuring device for a vane pump including a pressure sensor and a recorder for recording pressure change.
LEI, Yan et al., CN 106053041 A, A system for improving high-pressure oil pump oil inlet valve cavitation test device and test method
Reference discloses measuring inlet and outlet pressures to obtain pressure difference for determination of cavitation conditions.
YIN, Dan, CN 104321529 A, system and method for monitoring and controlling cavitation positive displacement pump
Reference discloses use of standard deviation for determination of cavitation using pressure obtained at the pump inlet

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857